Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20102602F
Release Date: 7/2/10
CC:LM:RFPH:CHI:2:JDScheid
POSTS-146343-09
UILC:

263A.00-00, 263A.01-00

date:

December 28, 2009

to:

from:

subject:

Scott D. Holt
Team Coordinator
Internal Revenue Agent
(Large & Mid-Size Business)
Deputy Area Counsel, Industry Programs
(Retailers, Food, Pharmaceuticals and Healthcare)
(Large & Mid-Size Business)

Application of uniform capitalization rules of Section 263A to ending physical grain
inventory held for resale
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
ISSUE
Whether ------------------------------------ (“------” or Taxpayer) is required to capitalize costs
to ending physical grain inventory under the uniform capitalization rules of Section 263A
where ------ values ending physical grain inventory held for resale at replacement cost?
CONCLUSION
------ must capitalize and allocate to ending physical grain inventory pursuant to Section
263A the direct costs of acquiring the grain for resale and the properly allocable share
of indirect costs that directly benefit or are incurred in the resale of the grain.
FACTS
------ is a licensed public grain warehouse. ------ operates two country grain elevators
located in -----------------------------and ----------------------. ------ is primarily in the business
of purchasing grain from farmers and producers and reselling the grain to larger grain

POSTS-146343-09

2

terminals and processors. ------ also provides a full line of related agricultural services,
including grain storage, supply of fertilizers and chemicals, financing activities and
commodity trading services. Taxpayer operates on an overall accrual basis of
accounting with a taxable period ending --------------. Taxpayer is under examination for
its taxable periods ended ---------------------- and ----------------------.
The Chicago Board of Trade (“CBOT”) provides an open market for the purchase and
sale of commodities, including corn, soybean and wheat grain. The CBOT establishes
a “zero basis” futures price for each commodity traded on the exchange. Terminals and
elevators generally use the “zero basis” futures price in calculating the price that it will
purchase or sell the commodity. “Basis” is an amount that may be added or subtracted
from the futures price to increase or decrease the volume of grain that is sold at a
particular terminal or elevator. For example, if a terminal is experiencing increased
demand for a commodity, the terminal may increase the “basis” amount to entice
suppliers to sell the commodity to the terminal. Each day, terminals and elevators post
a “bid” or “spot” price, which is the price that it is willing to purchase the commodity on
that particular day. In calculating its “bid” price, the terminal or elevator typically takes a
market futures price1 for the commodity and adjusts for “basis,” overhead, destination
freight and profit margin. The “bid” price is the price that the terminal or elevator is
willing to purchase the commodity from a supplier.
------ maintains corn, soybean and wheat grain inventories for resale in the ordinary
course of its business to larger grain elevators and processors. ------ purports to value
its grain inventory at market price. ------ determines market price for its grain inventory
based upon the month-end futures price for such grain,2 plus or minus “basis,” less
freight and profit margin. --------- calculation arrives at the year-end cash price at which
it would purchase grain from farmers and producers. This “bid” price is the replacement
cost of --------- grain inventory at month or year-end. ------ uses the “bid” price to value
its grain inventory. -------- year-end physical grain inventory valuation is calculated from
the year-end price it pays to its suppliers for the grain.
------ sells corn, soybean and wheat grain in a separate market from that in which it
purchases. ------ sells to larger grain elevators and processors. While ------ establishes
the price at which it purchases grain from farmers and producers, ------ sells grain to the
larger grain elevators and processors at prices established by the purchasers.
Therefore, -------- correct calculation of its “bid” price is critical to profitability.
For the taxable years at issue, ------ did not capitalize or include any costs other than the
“bid” price in its year-end physical grain inventory valuation. ------ incurred
1

The market futures price may derived from the CBOT “zero basis” futures price or a futures price
established by another market.
2
------- continuously monitors the prices offered by a variety of terminals and elevators in an effort to
obtain the highest returns. During the periods at issue, ------- utilized the futures price for corn and
soybeans from the -------------------------market and the futures price for wheat from the ----------------market.

POSTS-146343-09

3

compensation, retirement and employee benefit, payroll and property tax, contract
labor, depreciation, interest, insurance, rent, repairs, utilities, supplies, telephone, dues,
travel and miscellaneous expenses. ------ also incurred purchasing, storage, and
handling costs with respect to its grain inventory. ------- did not capitalize any indirect
costs to ending grain inventory under Section 263A for the taxable years at issue.
LAW AND ANALYSIS
Section 263A requires, in the case of inventory, the capitalization and inclusion in
inventory of the direct costs of acquiring the property and the property’s properly
allocable share of indirect costs. I.R.C. § 263A(a); Treas. Reg. §§ 1.263A-1(a)(3),
(c)(1), (e)(1). For inventory, capitalize means to include in inventory costs. Treas. Reg.
§ 1.263A-1(c)(3). Resellers must capitalize the acquisition costs of property acquired
for resale. Treas. Reg. § 1.263A-1(e)(2)(ii). Resellers must also capitalize the indirect
costs (such as officers’ compensation, pension and employee benefits expense,
storage, handling, insurance, utilities and repairs) that directly benefit or are incurred in
the resale of property. Treas. Reg. § 1.263A-1(e)(3).
Generally, taxpayers that purchase and resell to others must compute the value of
ending inventory under Section 263A. Section 263A applies to personal property
acquired by a taxpayer primarily for resale to customers in the ordinary course of its
trade or business. I.R.C. § 263A(b)(2)(A). ------ acquires grain from farmers and
producers for resale to grain elevators and processors in the ordinary course of its
business. Accordingly, absent an exception, ------ is required to capitalize the
acquisition costs of the grain and the properly allocable share of indirect costs relating
to the grain to inventory under Section 263A.
Section 263A provides a number of exceptions from its treatment. See I.R.C. §§
263A(b)(2)(B), (c), (d); Treas. Reg. § 1.263A-1(b). Four exceptions to the capitalization
requirements under Section 263A may be applicable to a reseller such as ------. Section
263A(b)(2)(B) provides an exception from capitalization of costs under Section 263A for
personal property acquired by the taxpayer for resale if the taxpayer’s average annual
gross receipts for the preceding three years do not exceed $10 million. See also Treas.
Reg. § 1.263A-3(a)(1); Treas. Reg. § 1.263A-3(b). A second exception from the
capitalization of costs under Section 263A for personal property is contained in Treas.
Reg. § 1.263A-3(a)(2)(ii), which excepts the de minimis production activities of resellers.
See also Treas. Reg. § 1.263A-1(b)(1). A third exception from the capitalization of
costs under Section 263A is provided for small resellers that have property produced
under contract. Treas. Reg. § 1.263A-3(a)(3). Finally, an exception from the
capitalization of costs under Section 263A is provided for a reseller valuing inventory at
the property’s fair market value. Treas. Reg. § 1.263A-1(a)(3)(iv). ------ does not satisfy
the first three exceptions to Section 263A identified above. At issue in this
memorandum is whether ------ satisfies the fourth exception under Treas. Reg. §
1.263A-1(a)(3)(iv) based upon a valuation of inventory at fair market value.

POSTS-146343-09

4

Section 471(a) requires the use of inventories when necessary to clearly determine the
income of a taxpayer. Inventories at the beginning and end of each taxable year are
necessary where the purchase or sale of merchandise is an income-producing factor.
Treas. Reg. § 1.471-1. -------- income arises primarily from its purchase and sale of
grain. Therefore, ------ is required to maintain grain inventories.
Treas. Reg. § 471-2(a) requires that inventories conform as nearly as may be to the
best accounting practice in the trade or business and clearly reflect the income.
Taxpayers may value inventories under the lower of cost or market method. Treas.
Reg. § 1.471-2(c); but see Rev. Rul. 74-227, 1974-1 C.B. 119; Molsen v.
Commissioner, 85 T.C. 485, 497 (1985)(grain dealers engaged in grain purchase,
storage or resale permitted to value physical ending inventory at market value, even
where it exceeds actual cost of inventory). “Cost” is generally defined as the invoice
price less trade or other discounts, plus transportation or other necessary charges
incurred in acquiring possession. Treas. Reg. § 1.471-3(b). “Market” generally refers to
replacement or reproduction costs. Treas. Reg. § 1.471-4(a); Thor Power Tool Co. v.
Commissioner, 439 U.S. 522, 534 (1979). ------ must value its grain inventory in
accordance with Section 471 and, if applicable, Section 263A.
Section 263A does not apply to inventories valued at market under either the market
method or the lower of cost or market method if the market valuation used by the
taxpayer generally equals the property’s fair market value. Treas. Reg. § 1.263A1(a)(3)(iv). For such purposes, fair market value means the price at which the taxpayer
sells its inventory to its customers less, if applicable, the direct cost of disposing of the
inventory. Id.
In defining fair market value, Treas. Reg. § 1.263A-1(a)(3)(iv) references Treas. Reg. §
1.471-4(b), which recognizes a situation in which inventories may be valued at fair
market value. Id. Treas. Reg. § 1.471-4(b) provides an exception to the general rule
that “market” is determined by reference to replacement or reproduction costs. The
“inactive market” exception in Treas. Reg. § 1.471-4(b) states that where no open
market exists or where quotations are nominal, a taxpayer must use evidence of a fair
market price at the date nearest the inventory as may be available, such as specific
sales in reasonable volume and made in good faith. Section 263A does not apply to
inventories valued using the lower of cost or market method if market is determined
under the “inactive market” exception. IRS TAM 199913037 (April 2, 1999). In contrast,
a taxpayer must capitalize costs under Section 263A when market is determined with
respect to replacement or reproduction cost. Id.; Treas. Reg. § 1.263A-1(a)(3)(iv);
Treas. Reg. § 1.471-4(a). ------ is not permitted to use the “inactive market” exception in
Treas. Reg. § 1.471-4(b) because an open and active market exists on the CBOT for
the sale of the grain.
------ valued its ending physical grain inventory at the price it paid to the farmers or
producers for the grain, referred to as the “bid” or “spot” price. ------ values its inventory
based upon the price it would pay on the open market to replace its grain inventory. ----

POSTS-146343-09

5

------- does not value its grain inventories at the price (less direct costs of disposition) at
which it sells grain to the grain elevators and processors. In fact, ------ does not
purchase and sell its grain inventories in the same market. ------ purchases grain from
farmers and producers at prices it establishes. ------ sells grain to elevators or
processors at prices set by the purchaser. ------ profits by selling the grain to the
elevators or processors at a price higher than it purchased the grain from farmers and
producers. ------ is appropriately valuing its inventory under the market method set forth
in Treas. Reg. § 1.471-4(a). --------- method of valuing its grain inventories results in a
valuation at replacement or reproduction cost.
------ is required to capitalize and include in ending physical grain inventory, under
Section 263A, the direct costs of acquiring the grain for resale and the properly
allocable share of indirect costs that directly benefit or are incurred in the resale of the
grain. ------ does not satisfy the exception to Section 263A provided in Treas. Reg. §
1.263A-1(a)(3)(iv) for inventory valued at the price (i.e., fair market value) sold to its
customers. Instead, ------ appropriately values its grain inventories at the price it
purchases grain from farmers and producers at year-end. Therefore, ------ is subject to
the capitalization rules of Section 263A.
This advice has been coordinated with Branch 7 of the Office of Associate Chief
Counsel (Income Tax and Accounting). This writing may contain privileged information.
Any unauthorized disclosure of this writing may undermine our ability to protect the
privileged information. If disclosure is determined to be necessary, please contact this
office for our views. Please call me at (312) 368-8387 or Rogelio Villageliu at (312)
368-8728 if you have any further questions.

HARMON B. DOW
Deputy Area Counsel, Industry Programs
(Retailers, Food, Pharmaceuticals & Healthcare)
(Large & Mid-Size Business)

By: _____________________________
Justin D. Scheid
Associate Industry Counsel, Agriculture
(Large & Mid-Size Business)

cc:

